United States Court of Appeals
                                                                           Fifth Circuit
                                                                         F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                           April 3, 2007

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                     No. 05-30516
                                   Summary Calendar


                           UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                        versus

                             MIGUEL RAMOS-GONZALEZ,

                                                          Defendant-Appellant.



              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                          USDC No. 2:04-CR-161-1


Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

            Miguel Ramos-Gonzalez (Ramos) entered an Alford1 plea of

guilty to one count of possession with intent to distribute five

kilograms     or    more   of   cocaine   hydrochloride     and   one    count    of

possession with intent to distribute five hundred grams or more of

a   mixture    or    substance       containing     a   detectable      amount    of

methamphetamine.           Ramos    appeals   his   conviction    and    sentence,

raising several grounds of error.


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     1
      North Carolina v. Alford, 400 U.S. 25 (1970).
            Ramos argues that the district court erroneously denied

his motion to suppress drug evidence found in his truck and a

motion to suppress statements given to police.                   He asserts that,

due to his lack of proficiency in the English language, his consent

to search his truck was unknowing and involuntary.                      He similarly

argues that he did not understand his Miranda2 rights and could not

validly waive them.

            A   Louisiana   State    Police          Trooper    and    a    DEA    agent

testified that they were able to communicate with Ramos in English

without difficulty and that he indicated that he understood two

separate Miranda warnings.          Additionally, the Trooper testified

that he explained the consent to search form to Ramos.                             Ramos

signed    the   Spanish-language     side       of    the    consent       form.       The

Government produced evidence that Ramos had completed a citizenship

test in English, and the district court found that a videotape of

the stop showed Ramos communicating with the officer. Further, the

district court observed during Ramos’s testimony at the suppression

hearing that he nodded in apparent understanding of counsel’s

questions before they were translated.                Ramos does not argue that

the   police    coerced   either    his       consent   to     the    search      or   his

subsequent statements.      Based on a totality of the circumstances,

we conclude that the district court did not erroneously find that

Ramos had sufficient understanding of the English language to


      2
       Miranda v. Arizona, 384 U.S. 436 (1966).

                                          2
validly consent to the search and knowingly waive his Miranda

rights.    See United States v. Bell, 367 F.3d 452, 460-61 (5th Cir.

2004); United States v. Andrews, 22 F.3d 1328, 1340 (5th Cir.

1994); United States v. Alvarado, 898 F.2d 987, 991 (5th Cir.

1990).

            Ramos next argues that the district court erroneously

denied a motion to continue filed on the day of trial because he

needed time to investigate the credibility of a witness disclosed

by the Government.         Ramos’s argument is conclusional, and he fails

to show specific and compelling or serious prejudice as a result of

the denial.    See United States v. Barnett, 197 F.3d 138, 144 (5th

Cir. 1999); United States v. Jackson, 978 F.2d 903, 912 (5th Cir.

1992).

            Ramos argues that he was denied due process because the

drug quantity used to calculate his offense level was not submitted

to a jury and proven beyond a reasonable doubt.              Because Ramos was

sentenced   after     the    Supreme    Court’s   decision    in   Booker,    the

district    court    was    permitted    to   find   all   facts   relevant   to

sentencing by a preponderance of the evidence.               See United States

v. Johnson, 445 F.3d 793, 798 (5th Cir.), cert. denied, 126 S. Ct.
2884 (2006).

            Ramos also argues that his sentence was unreasonable

under Booker.       Ramos has failed to show that his sentence, which

was at the bottom of the guidelines range, was unreasonable.                  See

United States v. Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).

                                         3
          Finally, we decline to address in this direct appeal

Ramos’s claim of ineffective assistance of counsel.     See United

States v. Navejar, 963 F.2d 732, 735 (5th Cir. 1992).

          The district court’s judgment is AFFIRMED.




                                4